       Case 5:18-cv-03712-EJD Document 127 Filed 09/09/21 Page 1 of 4



     Shannon L. Hopkins (admitted pro hac vice)
 1   Email: shopkins@zlk.com
     LEVI & KORSINSKY, LLP
 2   1111 Summer Street, Suite 403
     Stamford, CT 06905
 3   Tel: (203) 992-4523
     Facsimile: (212) 363-7171
 4
     Class Counsel and Counsel for Plaintiff
 5
                                     UNITED STATES DISTRICT COURT
 6                                  NORTHERN DISTRICT OF CALIFORNIA
                                           SAN JOSE DIVISION
 7
      IN RE RESTORATION ROBOTICS, INC.                      Case No. 5:18-cv-03712-EJD
 8    SECURITIES LITIGATION.
                                                            CLASS ACTION
 9
10

11
           [AMENDED PROPOSED] ORDER AWARDING ATTORNEYS’ FEES,
12   REIMBURSEMENT OF EXPENSES, AND INCENTIVE AWARD TO LEAD PLAINTIFF
13          WHEREAS, this matter came before the Court on September 9, 2021 (the “Settlement
14   Hearing”), on Class Counsel’s motion for an award of attorneys’ fees, reimbursement of expenses,
15   and incentive award to Plaintiff (the “Motion”). The Court, having considered all matters submitted
16   to it prior to, during, and following the Settlement Hearing; and it appearing that the Claims
17   Administrator posted a copy of the notice, substantially in the form approved by the Court (the
18   “Notice”), to a website dedicated to the administration of the settlement of this action; and that the
19   Notice Packets providing notice of the hearing, substantially in the form approved by the Court (the
20   “Notice Packets”), were mailed to 9,989 potential Class Members and nominees; and that a
21   summary notice of the hearing (the “Summary Notice”), substantially in the form approved by the
22   Court, was published in Investor’s Business Daily and transmitted over PR Newswire; and the Court
23   having considered and determined the fairness and reasonableness of the award of attorneys’ fees,
24   expenses, and Plaintiffs’ awards requested;
25          NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
26          1.      This Order incorporates and makes a part hereof: (i) the Stipulation and Agreement
27   of Settlement (the “Stipulation”), dated April 22, 2021; and (ii) the Notice, which was filed with
28
                                                                          Case No. 5:18-cv-03712-EJD
          PROPOSED ORDER AWARDING ATTORNEYS’ FEES, REIMBURSEMENT OF EXPESNES, AND
                            INCENTIVE AWARD TO LEAD PLAINTIFF
       Case 5:18-cv-03712-EJD Document 127 Filed 09/09/21 Page 2 of 4




 1   the Court therewith. Capitalized terms not defined in this Order shall have the meaning set forth in

 2   the Stipulation.

 3          2.      This Court has jurisdiction over the subject matter of the Action and over all Parties

 4   to the Action, including Class Members.

 5          3.      Class Members were notified that Class Counsel would be applying for an award of

 6   attorneys’ fees and expenses, and further, that such application also might include a request for an

 7   award to Plaintiff Edgardo Guerrini, which payment would include, but would not be limited to,

 8   reimbursement of his reasonable costs and expenses related to his representation of the Class. The

 9   form and method of notifying the Class of the motion for an award of attorneys’ fees and

10   reimbursement of expenses satisfied the requirements of Rules 23 and 54 of the Federal Rules of

11   Civil Procedure, the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as

12   amended, due process, and any other applicable law; constituted the best notice practicable under

13   the circumstances; and constituted due and sufficient notice to all persons and entities entitled

14   thereto.

15          4.      Lead Counsel’s Motion is granted, and Plaintiff’s Counsel are hereby awarded from

16   the Settlement Fund: (i) attorneys’ fees in the amount of $1,043,750.00; and (ii) payment of

17   litigation expenses in the amount of $125,142.99, which sums the Court finds to be fair and

18   reasonable.

19          5.      In accordance with 15 U.S.C. § 78u-4(a)(4), the Court hereby awards an incentive

20   payment from the Settlement Fund to Plaintiff Edgardo Guerrini in connection with his

21   representation of the Settlement Class, in the amount of $15,000, to be paid from the awarded

22   attorneys’ fees and expenses as indicated in Plaintiff’s preliminary approval motion (ECF No. 108).

23          6.      The award of attorneys’ fees and expenses, as well as the incentive awards to

24   Plaintiff, including but not limited to Plaintiff’s costs and expenses, shall be immediately payable

25   from the Settlement Fund, subject to the terms, conditions, and obligations of the Stipulation.

26          7.      In making the awards of attorneys’ fees, litigation expenses, and reimbursement of

27   Plaintiff’s costs and expenses to be paid from the Settlement Fund, the Court has considered and

28
                                                    -2-                   Case No. 5:18-cv-03712-EJD
           PROPOSED ORDERAWARDING ATTORNEYS’ FEES,REIMBURSEMENT OF EXPENSES, AND
                            INCENTIVE AWARD TO LEAD PLAINTIFF
       Case 5:18-cv-03712-EJD Document 127 Filed 09/09/21 Page 3 of 4




 1   found that:

 2                 a.   The Settlement constitutes a favorable result for the Settlement Class as it

 3                      created a common fund of $4.175 million in cash from which numerous

 4                      Class Members who submit acceptable Proofs of Claim will benefit;

 5                 b.   The requested attorneys’ fees and payment of litigation expenses have been

 6                      reviewed and approved as fair and reasonable by Plaintiff who has been

 7                      directly involved in the prosecution and resolution of the Action and who

 8                      has substantial interests in ensuring that any fees and expenses paid to

 9                      counsel are duly earned and not excessive;

10                 c.   Notice was disseminated to Class Members stating that counsel would be

11                      submitting an application for attorneys’ fees in an amount not to exceed 25%

12                      of the Settlement Amount, and payment of expenses incurred in connection

13                      with the prosecution of this Action in an amount not to exceed $200,000,

14                      and that such application also might include an incentive payment of up to

15                      $25,000, which payment includes but is not limited to reimbursement of

16                      Plaintiff’s reasonable costs and expenses directly related to Plaintiff’s

17                      representation of the Class. No Class Members have filed an objection to

18                      that application for fees and expenses;

19                 d.   Class Counsel have expended substantial time and effort pursuing the Action

20                      on behalf of the Class;

21                 e.   The Action raised many complex factual and legal issues;

22                 f.   Class Counsel assumed substantial risk by pursuing the Action on a

23                      contingent basis, having received no compensation during the Action, and

24                      expecting any fee award would be contingent on the result achieved;

25                 g.   As set forth in the Motion, Class Counsel devoted over 2,015 hours to the

26                      prosecution of the Action;

27                 h.   The fee awarded results in a lodestar multiplier of 0.76 which confirms the

28
                                                  -3-                Case No. 5:18-cv-03712-EJD
           PROPOSED ORDERAWARDING ATTORNEYS’ FEES,REIMBURSEMENT OF EXPENSES, AND
                            INCENTIVE AWARD TO LEAD PLAINTIFF
       Case 5:18-cv-03712-EJD Document 127 Filed 09/09/21 Page 4 of 4




 1                           reasonableness of the requested fee;

 2                  i.       Public policy strongly favors rewarding firms for bringing successful

 3                           securities class action litigation;

 4                  j.       The amounts to be paid from the Settlement Fund for attorneys’ fees,

 5                           expenses, and Plaintiff’s incentive payments are fair and reasonable and

 6                           consistent with awards in similar cases.

 7          8.      Any appeal or any challenge affecting this Court’s approval regarding any attorneys’

 8   fee and expense application shall in no way disturb or affect the finality of the Judgment entered

 9   with respect to the Settlement.

10          9.      Exclusive jurisdiction is hereby retained over the subject matter of this Action and

11   over all parties to the Action, including the administration and distribution of the Net Settlement

12   Fund to Class Members.

13          10.     In the event that the Settlement is terminated or does not become Final or the

14   Effective Date does not occur in accordance with the terms of the Stipulation, this Order shall be

15   rendered null and void to the extent provided by the Stipulation and shall be vacated in accordance

16   with the Stipulation.

17   IT IS SO ORDERED.

18           September 9, 2021
     DATED: ___________________                      _________________________________
                                                     Honorable Edward J. Davila
19                                                   United States District Judge
20

21

22

23

24

25

26

27

28
                                                       -4-               Case No. 5:18-cv-03712-EJD
           PROPOSED ORDERAWARDING ATTORNEYS’ FEES,REIMBURSEMENT OF EXPENSES, AND
                            INCENTIVE AWARD TO LEAD PLAINTIFF
